Exhibit 99.1 CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS FIRST QUARTER 2009 RESULTS - Q1 Net Revenues of $141.2 million - Q1 Segment EBITDA of $19.7 million - Q1 EBITDA of $15.5 million - Non-cash impairment charge relating to Bulgaria HAMILTON, BERMUDA, April 29, 2009 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the three months ended March 31, 2009. Net revenues for the first quarter of 2009 were $141.2 million, a decrease of 37%, compared to the first quarter of 2008. Operating income for the quarter decreased $130.0 million to a loss of $(84.5) million and includes an impairment charge of $81.8 million relating to the Company’s Bulgarian operations. Net income from continuing operations decreased $62.4 million to a loss of $(46.7) million, and fully diluted income per share decreased by $1.39 to a loss of $(1.05).Segment EBITDA(1)for the first quarter of 2009 was $19.7 million compared to $75.3 million in the first quarter of 2008. Adrian Sarbu, President and Chief Operating Officer of CME, commented: “The first quarter of 2009 was the toughest in our history across all markets. We foresaw this trend and have managed our sales and coststo limit the impact of the decline in advertising spending. Our leadership remains strong and our advertising share in our core markets increased. Our main priority for the quarter, liquidity, was successfully addressed. Time Warner agreed to invest US$ 241.5 million in CME. I see this as a sign of confidence in our markets, people and strategy for the future.” - continued - 1) Segment Data and Segment EBITDA as used in this press release are all non-US GAAP measures. Beginning in the first quarter of 2009, we no longer describe our operating performance in terms of Segment EBITDA, which reflects our station operating performance but excludes corporate costs. In the following discussion, we describe our operating performance in terms of EBITDA, which is equal to total EBITDA of each of our segments minus corporate costs. We define EBITDA margin as EBITDA expressed as a percentage of Net Revenues. Comparative numbers reflect this change. For further details, including the definition of EBITDA and details of the most directly comparable US GAAP financial measures to non-US GAAP measures, see ‘Segment Data’ below. Page 2 of 7 Results for the Three Months Ended March 31, 2009 Net revenues for the three months ended March 31, 2009 decreased by 37% to $141.2 million from $223.0 million for the three months ended March 31, 2008.Operating income for the quarter was a loss of $(84.5) million compared to a gain of $45.5 million for the three months ended March 31, 2008.Net income attributable to the shareholders of CME Ltd. for the quarter was a loss of $(44.4) million compared to income of $14.4 million for the three months ended March 31, 2008.Fully diluted (loss) / income per share for the three months ended March 31, 2009 decreased $1.39 to a loss of $(1.05). EBITDA, which includes corporate operating costs and stock-based compensation, for the three months ended March 31, 2009 decreased from $65.5 million in the three months ended March 31, 2008 to $ 15.5 million. EBITDA margin for the three months ended March 31, 2009 was 11% compared to 29% in the three months ended March 31, 2008. Headline results for the three months ended March 31, 2009 and 2008 were: RESULTS (Unaudited) For the Three Months Ended March31, (US $000’s) $ change % change Net revenues $ $ $ ) )% EBITDA $ $ $ ) )% Operating (loss) / income $ ) $ $ ) Nm(1) Net (loss) / income attributable to CME Ltd. $ ) $ $ ) Nm(1) Fully diluted (loss) / income per share $ ) $ $ ) Nm(1) (1) Number is not meaningful Segment Results We evaluate the performance of our operations based on Net Revenues and EBITDA (earnings before interest, taxes, depreciation and amortization). Our total Net Revenues, total EBITDA and EBITDA margin for the three months ended March 31, 2009 and 2008 were: SEGMENT RESULTS (Unaudited) For the Three Months Ended March 31, (US $000's) $ change % change Net Revenues – broadcast operations $ $ $ ) )% Net Revenues – non-broadcast operations ) (9 )% Net Revenues $ $ $ ) )% EBITDA – broadcast operations $ $ $ ) )% EBITDA – non-broadcast operations ) ) ) )% EBITDA – Corporate ) ) 57 % Total EBITDA $ $ $ ) )% EBITDA Margin 11
